Bp His Honor John St. Paul.
Bor the reasons assigned in Grasser Contracting Co vs F. Rivers Richardson, No. 7351, decided this dap,
She judgment appealed from is reversed and it Is now ordered chat there he judgment in favor of plaintiff Barber Asphalt Paving Co, and against defendant p. Rivers Richardson, for the full sum of Rive hundred and ten 53/100 Dollars with five per cent interest from Bap 38th 1914 and costs in both oourts including $1.50 cost of recording, with lien and privilege on defendants property fronting 300 feet on lowerline Street in the square hounded hy Simple, Oak and Cherokee Streets. Shis judgment to he executory only against the property subject to the lien and no further; said property being more fully .described in the petition.
Sew Orleans; La,